Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both refers to the same subject matter in scope.
Detailed analysis for claim 1 is provided below.
Claim 1 of application
Claim 1 of patent ‘716
Comparison
A computerized process useful for movement classification using a motion capture suit, comprising:
A computerized process useful for movement classification using a motion capture suit, comprising:
Identical.
providing the motion capture suit worn by a user, wherein the motion capture suit comprises a set of position sensors and a Wi-Fi system configured to communicate a set of position 


providing the computing system to:
providing the computing system to:
Identical.
receive a set of position data from the motion capture suit for a specified time window of data comprising X, Y and Z axis positions and a joints-angle data for each position sensor of the set of position sensors,
receive a set of position data from the motion capture suit for a specified time window of data comprising X, Y and Z axis positions and a joints-angle data for each position sensor of the set of position sensors,
Identical.
transforming each joints-angle data to a corresponding frequency domain using a fast Fourier transformation to remove any time dependency value, 
transforming each joints-angle data to a corresponding frequency domain data using a fast Fourier transformation to remove any time dependency value,
Correspond.
after the fast Fourier data transformation, train a support vector machine using the X, Y and Z axis positions data and the frequency domain data as input, 
after the fast Fourier data transformation, train a support vector machine using the X, Y and Z axis positions data and the frequency domain data of a combination of poses as input,
Correspond.  Naturally involves a series of poses to be captured within the specified time window.

using the support vector machine to predict a set of body positions and movements.
Identical.

As analyzed above, though not identical, claim 1 of the application corresponds to claim 1 of patent ‘716 in subject matter.  Therefore, it would have been obvious to modify claim 1 of ‘716 as claim 1 of the application due to almost identical and functionally equivalent subject matter.  Similarly, claims 2-20 of the application is rejected over claims 1-20 of patent ‘716.

Allowable Subject Matter
Claims 1-20 would become allowable with submission of a terminal disclaimer as requested.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
receive a set of position data from the motion capture suit for a specified time window of data comprising X, Y and Z axis positions and a joints-angle data for each position sensor of the set of position sensors, 
transforming each joints-angle data to a corresponding frequency domain using a fast Fourier transformation to remove any time dependency value, 
after the fast Fourier data transformation, train a support vector machine using the X, Y and 2 axis positions data and the frequency domain data as input, 
using the support vector machine to predict a set of body positions and movements, of claims 1 and 11 (fig. 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/               Primary Examiner, Art Unit 2628